Elizabeth Dunstan owned a lot in Lorain; adjacent to which was a lot owned by Stork. The boundary line by which Mrs. Dunstan went by was one established by a survey in 1895. The uses she made of the lot were claimed to be consistent with the boundary line as indicated by the survey. Stork in 1921 had a re-survey made of his property, and when it was completed built a fence so as to infringe upon the property of Mrs. Dunstan under the boundary line established by survey made in 1895.
In the Lorain Common Pleas both parties waived a jury and the court decided a compromise should be made. When this decision was Bttaken up on error, the Court of Appeals af-Hpirmed the trial court’s judgment; and again, on a rehearing, the Appeals affirmed the judgment.
The plaintiffs present the points involved in the case, for' consideration by the Supreme Court, as follows:
1. Does the trial court have power to effect a compromise in a dispute over land, without the consent of the parties litigant?
2. Is it error to find that a re-survey shall prevail over a survey 30 years old, and when boundaries have been recognized by parties ?
3. Is it error to exclude all testimony upon one of two causes of action in a lawsuit, on the ground that all evidence pertaining thereto is too speculative for admission, when allegations of petition setting forth said cause of action are properly put in issue by pleading?